Citation Nr: 0303930	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin condition 
(claimed as skin blotches), to include scarring, due to 
exposure to herbicides.

2.  What evaluation is warranted for bilateral hearing loss 
from July 27, 1994?


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970, to include combat service in Vietnam.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The Board remanded this case to the RO in June 2001 
for additional development.  Additional development has been 
accomplished and the case has been returned to the Board for 
a decision. 

The United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of an already service-connected condition.  In the 
case of initial ratings, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the appeal of the issue pertaining to hearing 
loss involves an original claim, the Board has framed the 
issue as shown on the title page.

The veteran has raised the issue of entitlement to service 
connection for diabetes mellitus.  This issue is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's skin disability, claimed as skin blotches, 
to include scarring, was not shown until two decades after 
separation from service and was not caused by in-service 
exposure to Agent Orange.

2.  Since July 27, 1994, bilateral hearing loss has been 
manifested by a Level II puretone threshold average and 
speech discrimination in the right ear, and a Level III in 
the left ear.


CONCLUSIONS OF LAW

1.  A skin condition (claimed as skin blotches), to include 
scarring, due to herbicide exposure, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326, (2002).

2.  The criteria for a compensable rating for bilateral 
hearing loss from July 27, 1994, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The RO has considered this claim under the new law, and in 
and August 2001 letter, the RO notified the veteran of the 
new law.   In addition to this letter, the statement and the 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award the 
benefits sought on appeal.  The veteran was further provided 
with adequate notice that VA would help him secure evidence 
in support of his claim if he identified that evidence.  In 
this regard, it is noted that the veteran indicated that he 
had received treatment at a Kaiser Permanente facility for 
the claimed disorders.  The RO also notified the veteran 
concerning what he needed to do, and what VA would do.  The 
RO requested that the appellant provide a signed 
authorization in order to allow the RO to obtain such medical 
records; however, he failed to comply with the RO's request.     

Additionally, in accordance with the new law, the veteran was 
provided with an opportunity to undergo VA medical 
evaluations to determine the severity of his hearing loss 
disability and the etiology of his skin condition.  While the 
veteran did report for his skin examination, he failed to 
report for an audiology examination scheduled in December 
2001.  A subsequent examination was scheduled for January 
2002; however, the veteran canceled that appointment because 
he was not available.  He was rescheduled for an audiology 
examination in March 2002; however, he again failed to 
report. 

The statement and supplemental statements of the case 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  He was 
also notified of his failure to report for the VA audiology 
examination.  The veteran, however, did not show good cause 
for his second failure to report for the examination in March 
2002.  38 C.F.R. § 3.655 (2002).

Finally, the statement and supplemental statements of the 
case provided notice to the veteran as to why the evidence 
was insufficient to award the benefits sought on appeal, as 
well as notice that he could still submit supporting 
evidence.  Thus, the veteran has been provided with notice of 
what VA was doing to develop the claim, notice of what he 
needed to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify him of what evidence would be secured by 
VA and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Skin disorder

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the case of a veteran who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
certain specified diseases will be presumed to have been 
incurred in service as a result of exposure to herbicides, to 
include Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  The listed diseases include chloracne or 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda.  In order to receive presumptive service 
connection, such disease shall have become manifest to a 
degree of 10 percent or more within one year after exposure 
to the herbicide agent.  38 C.F.R. § 3.307(a)(6).    

The Board finds that entitlement to presumptive service 
connection for a skin condition is not warranted as the 
veteran's medical records do not show that he  contracted one 
of the presumptive skin diseases in service or within one 
year after any presumed herbicide exposure.  It is noted that 
the only dermatological treatment he received in service was 
in February 1969 for removal of intradermal nevus of the 
chin, parietal area, and occipital area.  It is additionally 
noted that the medical evidence of record does not show the 
existence of any skin disorder until almost two decades after 
separation from service.  Specifically, private treatment 
records dated in 1991 and 1992 note that the veteran was 
being seen for a rash.  Further, it is noted that a March 
2002 medical examination, which diagnosed chronic pruritis 
with Lichen Simplex Chronicus, found that there was no 
indication that this was incurred in service.  The examiner 
also indicated that there was absolutely no evidence of 
chloracne, porphyria cutanea tarda, or a clear-cut service 
connected problem.  

The examiner explained that with no active skin disease 
during service, or for 20 years after separation from 
service, and with the current examination showing absolutely 
no evidence of chloracne or porphyria cutanea tarda, there 
was really no historical or physical evidence for an Agent 
Orange related disability, or any other disability which 
could be connected to service.  It is therefore the Board's 
conclusion, that since the record does not show the presence 
of a skin condition during service, since no current skin 
disorder has been related to service, and since he has not 
been diagnosed with a presumptive disease, the claim must be 
denied.

Evaluation for hearing loss

The severity of hearing loss is ascertained, for VA rating 
purposes, by the application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.85.   
Under these criteria, the degree of disability for hearing 
loss is determined by application of a rating schedule that 
establishes acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  

In the case at hand, the veteran's hearing loss, as assessed 
by a June 1996 examination, indicates that his puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
35 dB in the right ear, and at 24 dB in the left ear.  His 
speech recognition was at 90 percent in the right ear and at 
86 percent in the left ear.  

VA examination in July 1997 indicates that his puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
34 dB in the right ear, and at 36 dB in the left ear.  His 
speech recognition was at 88 percent in the right ear and at 
80 percent in the left ear.

Under 38 C.F.R. § 4.85, Table VI, the degree of hearing loss 
shown in this case  would, using the most severe hearing loss 
shown in July 1997, be assigned a Level II for the right ear, 
and a Level III for the left ear.  Under 38 C.F.R. § 4.85, 
Table VII, this degree of bilateral hearing loss warrants a 
noncompensable evaluation.  As such, an increased rating for 
bilateral hearing loss cannot be granted under the schedular 
criteria.

The Board also considered whether the veteran is entitled to 
"staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since July 1994 has the veteran's 
bilateral hearing loss been shown to be at a compensable 
level.

The benefit sought on appeal is denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin condition (claimed as skin 
blotches), to include scarring, due to exposure to 
herbicides, is denied.

At no time since July 27, 1994, has the veteran's bilateral 
hearing loss been shown to be at a compensable degree, and as 
such, the appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

